TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00658-CV



                                   D. N. and E. M., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
          NO. 19110, HONORABLE CHERYL MABRAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellants D.N. (Father) and E.M. (Mother) appeal from the trial court’s order

terminating their parental rights to their minor children, A.N., A.P.A., and D.N.H.1 In their sole

issue on appeal, Father and Mother contend that the evidence is legally and factually insufficient to

support the termination of their parental rights. We will affirm the trial court’s order terminating

their parental rights.




        1
           To protect the privacy of the parties, we refer to the children and their parents by their
initials. See Tex. Fam. Code § 109.002(d).
                                         BACKGROUND2

                Mother is originally from Rwanda. While living in a refugee camp in Tanzania, she

met Father, with whom she eventually moved to the United States. The Texas Department of Family

and Protective Services (the Department) received its first referral concerning Father and Mother

in February 2013, when A.N. told a teacher at school that Father had hit him in the face with a

chair. At the time, the household consisted of Father, Mother, their children, and Mother’s sister

and her two children. The Department found “reason to believe” this allegation. In January 2014,

the Department received another referral alleging that one of Mother’s sister’s children had a

bruise and a swollen eye and that Mother had slapped A.P.A. During the investigation, the children

reported various incidents of physical abuse by Father. Father denied the alleged abuse, stating that

“his children lie because they’re American” and that he believed someone had bribed them. The

Department removed the children from the home because of the abuse allegations and filed the

original petition in this case.

                Father, Mother, and the Department entered into a mediated settlement agreement,

and in December 2014, the trial court signed a temporary order incorporating the terms of the

agreement. Under this agreement, Father and Mother agreed to continue their individual and family




        2
           The facts recited in this opinion are taken from testimony and exhibits presented at trial.
Although we have considered the entire record, because this is a memorandum opinion affirming the
trial court’s termination order, we do not exhaustively detail the evidence. See Tex. R. App. P. 47.4
(“If the issues are settled, the court should write a brief memorandum opinion no longer than
necessary to advise the parties of the court’s decision and the basic reasons for it.”); In re A.B.,
437 S.W.3d 498, 507 (Tex. 2014) (holding courts of appeals need not detail the evidence when
affirming termination findings).

                                                  2
counseling and not to engage in criminal activities, and Father agreed to pay monthly child support.

The order also allowed Father and Mother weekend visitation periods.

               The unsupervised visitation periods ceased after Father was indicted for the

aggravated sexual assault of A.P.A. Father was later arrested and indicted for sexually assaulting

Mother’s sister. Father denied committing the assaults and claimed that A.P.A. was telling lies.

               The Department sought to terminate Father’s and Mother’s parental rights, and the

case was tried to the bench. The trial court found that Father had engaged in conduct satisfying

the statutory grounds for termination listed in subsections (E) and (O) of Texas Family Code

section 161.001(1) and that Mother had engaged in conduct satisfying the ground for termination

listed in subsection (D). See Tex. Fam. Code § 161.001(1).3 The court also found that it was in the

children’s best interest for Father’s and Mother’s parental rights to be terminated and that the

Department should be named managing conservator of each child. See id. § 161.001(2). The trial

court signed an order terminating Father’s and Mother’s parental rights, and this appeal followed.


                                           DISCUSSION

               To terminate the parent-child relationship, a court must find by clear and convincing

evidence that: (1) the parent has committed one of the enumerated statutory grounds for termination

and (2) it is in the child’s best interest to terminate the parent’s rights. Id. § 161.001. Father and

Mother contend that the evidence is legally and factually insufficient to support the termination of


       3
          After this case was filed in the trial court, the Legislature amended section 161.001 by
adding subsection (a). See Act of Apr. 7, 2011, 82d Leg., R.S., ch. 1, § 4.02, 2011 Tex. Gen. Laws 1,
9–11 (amended 2015) (current version at Tex. Fam. Code § 161.001(b)(1)). Section 161.001(1) was
therefore renumbered as section 161.001(b)(1). This amendment does not affect our analysis, and
we use the previous numbering throughout our opinion.

                                                  3
their parental rights. “The distinction between legal and factual sufficiency when the burden of proof

is clear and convincing evidence may be a fine one in some cases, but there is a distinction in

how the evidence is reviewed.” In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). When reviewing

the legal sufficiency of the evidence in a parental-termination case, we consider all the evidence in

the light most favorable to the finding and determine whether a reasonable fact-finder could have

formed a firm belief or conviction that its finding was true. See id. When reviewing the factual

sufficiency of the evidence, we view all of the evidence in a neutral light and determine whether a

reasonable fact-finder could form a firm belief or conviction that a given finding was true. In re C.H.,

89 S.W.3d 17, 18–19 (Tex. 2002). We assume that the fact-finder resolved disputed facts in favor

of its finding if a reasonable person could do so, and we disregard evidence that a reasonable

fact-finder could have disbelieved or found incredible. J.F.C., 96 S.W.3d at 266. Evidence is factually

insufficient only if a reasonable fact-finder could not have resolved the disputed evidence in favor

of its finding and if that disputed evidence is so significant that the fact-finder could not reasonably

have formed a firm belief or conviction that its finding was true. Id.


Father: statutory grounds for termination

                The trial court found by clear and convincing evidence that Father engaged in conduct

satisfying the statutory grounds for termination listed in Texas Family Code section 161.001(1),

subsections (E) and (O). We will focus our analysis on the ground stated in part of subsection (E),

which provides that parental rights may be terminated if the parent “engaged in conduct . . . which

endangers the physical or emotional well-being of the child.” Tex. Fam. Code § 161.001(1)(E); see

Spurck v. Texas Dep’t of Family & Protective Servs., 396 S.W.3d 205, 221 (Tex. App.—Austin

                                                   4
2013, no pet.) (“Only one statutory ground is necessary to support a judgment in a parental-rights-

termination case.”).

                To constitute endangerment under subsection (E), the parent’s conduct need not be

directed at the child. In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012). Conduct may endanger a child

even if it does not cause the child to suffer actual injury. In re M.C., 917 S.W.2d 268, 269 (Tex. 1996)

(per curiam) (quoting Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)).

                Moreover, domestic violence may constitute endangerment, even if the violence is

not directed at the child. See In re C.J.O., 325 S.W.3d 261, 265 (Tex. App.—Eastland 2010,

pet. denied) (“Domestic violence may be considered evidence of endangerment. If a parent abuses

or neglects the other parent or other children, that conduct can be used to support a finding of

endangerment even against a child who was not yet born at the time of the conduct.”) (citation

omitted); In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (“A

parent’s abusive or violent conduct can produce a home environment that endangers a child’s

well-being. Domestic violence, want of self control, and propensity for violence may be considered

as evidence of endangerment.”) (citation omitted); see also N.A.B. v. Texas Dep’t of Family &

Protective Servs., No. 03-14-00377-CV, 2014 WL 6845179, at *2 (Tex. App.—Austin Nov. 26,

2014, no pet.) (mem. op.) (discussing violence and endangerment). In addition, “[s]exual abuse is

conduct that endangers a child’s physical or emotional well-being.” In re E.A.G., 373 S.W.3d 129,

143 (Tex. App.—San Antonio 2012, pet. denied).

                A parent’s criminal activity or incarceration can also constitute endangerment under

subsection (E), especially if the parent engages in criminal activity while knowing that his or her

parental rights are in jeopardy. See Boyd, 727 S.W.2d at 534 (“We hold that if the evidence,

                                                   5
including the imprisonment, shows a course of conduct which has the effect of endangering the

physical or emotional well-being of the child, a finding under [predecessor to subsection (E) ] is

supportable.”); In re C.A.B., 289 S.W.3d 874, 885 (Tex. App.—Houston [14th Dist.] 2009, no pet.)

(“[Mother] knew her parental rights were in jeopardy, yet she continued to engage in criminal

activity that resulted in being jailed.”); In re S.M.L., 171 S.W.3d 472, 479 (Tex. App.—Houston

[14th Dist.] 2005, no pet.) (“When parents are incarcerated, they are absent from the child’s daily

life and are unable to provide support, and when parents like appellant repeatedly commit criminal

acts that subject them to the possibility of incarceration, that can negatively impact a child’s living

environment and emotional well-being.”); In re AWT, 61 S.W.3d 87, 89 (Tex. App.—Amarillo 2001,

no pet.) (per curiam) (“Authority holds that intentional criminal activity which exposed the parent

to incarceration is relevant evidence tending to establish a course of conduct endangering the

emotional and physical well being of the child.”).

               At trial, the Department presented evidence that Father:


       •       hit A.N. in the face with a chair;

       •       hit multiple children with a stick;

       •       hit A.P.A. with a phone charger;

       •       hit one of Mother’s sister’s children with a belt on the child’s hand and
               cheek; and

       •       had been indicted for sexually assaulting A.P.A. and Mother’s sister.


               Although the trial court heard evidence that Father denied these allegations, the trial

court, as the finder-of-fact, was free to disbelieve Father and to believe the Department’s witnesses.

                                                    6
See In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (“[T]he court of appeals must nevertheless still

provide due deference to the decisions of the factfinder, who, having full opportunity to observe

witness testimony first-hand, is the sole arbiter when assessing the credibility and demeanor of

witnesses.”). In light of the entire record, we determine that the trial court could have reasonably

formed a firm belief that Father “engaged in conduct . . . which endangers the physical or emotional

well-being of the child.” Tex. Fam. Code § 161.001(1)(E). We further determine that a reasonable

fact-finder could have resolved disputed evidence in favor of its finding and that disputed evidence

is not so significant that the trial court could not reasonably have formed a firm belief or conviction

that its finding was true. Therefore, we conclude that the evidence is legally and factually sufficient

to support the termination of Father’s parental rights under subsection (E).


Father: best interest of the children

                In a parental-rights-termination case, the best interest of the child is assessed using

a non-exhaustive list of factors. See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam). These

factors include (1) the child’s wishes, (2) the child’s emotional and physical needs now and in the

future, (3) emotional or physical danger to the child now and in the future, (4) the parenting abilities

of the parties seeking custody, (5) programs available to help those parties, (6) plans for the child

by the parties seeking custody, (7) the stability of the proposed placement, (8) the acts or omissions

of the parent which indicate that the existing parent-child relationship is not proper, and (9) any

excuses for the acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d 367, 371–72

(Tex. 1976). The Department need not prove all nine Holley factors as a “condition precedent”

to termination, and the absence of some factors does not bar the fact-finder from finding that

                                                   7
termination is in the child’s best interest. C.H., 89 S.W.3d at 27. While no one factor is controlling,

the presence of a single factor may be adequate in a particular situation to support a finding that

termination is in the child’s best interest. In re J.O.C., 47 S.W.3d 108, 115 (Tex. App.—Waco 2001,

no pet.), disapproved of on other grounds by J.F.C., 96 S.W.3d at 267 n.39.

                We conclude that the Holley factors weigh heavily in favor of a determination that

it is in the children’s best interest for Father’s rights to be terminated. As discussed above, the

trial court heard evidence that Father physically abused the children and sexually assaulted A.P.A.

and Mother’s sister. In addition, the Department presented evidence that the children were unhappy

with the idea of returning to live with their parents and that they were happy about staying in their

current placement.

                We have not attempted to reproduce all of the evidence from the record supporting

the trial court’s best-interest finding. See supra n.2. We conclude, in light of the evidence summarized

above, that a reasonable fact-finder could have formed a firm belief or conviction that this finding

was true, that a reasonable fact-finder could have resolved disputed evidence in favor of its finding,

and that disputed evidence is not so significant that the trial court could not reasonably have formed

a firm belief or conviction that its finding was true. Therefore, we conclude that the evidence is

legally and factually sufficient to support the trial court’s finding that the termination of Father’s

parental rights is in the children’s best interest. Accordingly, we overrule Father’s sole issue.


Mother: statutory ground for termination

                The trial court found by clear and convincing evidence that Mother engaged in conduct

satisfying the statutory ground for termination listed in Texas Family Code section 161.001(1),

                                                   8
subsection (D), which provides that parental rights may be terminated if the parent “knowingly

placed or knowingly allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child.” Tex. Fam. Code § 161.001(1)(D).

               At trial, the Department presented evidence that Mother allowed the children to

continue to live with Father even after the allegations of physical abuse made in 2013 and 2014,

including an allegation that Father had abused A.N. that the Department found “reason to believe”

was true. Mother testified that the children lied about the abuse. In addition, the Department

presented evidence that Mother believed that A.P.A. was lying about the alleged sexual assault by

Father when Mother was first questioned about it and that, more recently, Mother stated both that

she believed A.P.A. and that she believed Father. At trial, when Mother was asked, “Do you think

that [Father] ever physically abused any of your children?” she answered, “He has never done

anything bad to any of them.”

               Furthermore, although Mother testified at trial that her relationship with Father was

finished and that she would not allow Father to continue to live with the children unless he was

cleared of his criminal sexual-assault charges, the Department presented evidence that Mother was

recently seen riding in a car with Father and that Father had been to the home while Mother and the

children were there.

               From this evidence of Mother’s persistent denial of Father’s abuse and her ongoing

relationship with Father, we determine that the trial court could have reasonably formed a firm

belief that Mother allowed the children to remain in a situation that endangered their well-being and

would continue to do so. In addition, we determine that a reasonable fact-finder could have resolved



                                                 9
disputed evidence in favor of its finding and that disputed evidence is not so significant that the

trial court could not reasonably have formed a firm belief or conviction that its finding was true.

Therefore, in light of the entire record, we conclude that the evidence is legally and factually

sufficient to support the termination of Mother’s parental rights under subsection (D).


Mother: best interest of the children

                In addition to the evidence that Mother allowed the children to remain around Father

even after learning of the allegations of abuse, the Department presented evidence at trial that Mother

hit A.P.A. with a stick on her face and made her bleed. The Department also presented evidence that

Mother would hardly speak to the children during her visitations, that Mother appeared angry at the

children and that she would rarely make eye contact with or pay attention to any of the children

except D.N.H., that Mother appeared to blame A.P.A. for the sexual-abuse allegations that A.P.A.

made against Father, and that A.P.A. acted “very afraid” of Mother. Morever, the Department

presented evidence that Mother missed “a month to a month and a half” of therapy sessions and

that Mother did not seem open to making progress when she returned to therapy because she

believed that the Department was falsely accusing Father of sexual abuse. Finally, the Department

also presented evidence that the children were unhappy with the idea of returning to live with their

parents and that they were happy about staying in their current placement.

                In light of the entire record, we conclude that the evidence of Mother’s denial of

Father’s abuse and of Mother’s own abuse and poor parenting abilities is sufficient to have allowed

the trial court to reasonably form a firm belief that it is in the children’s best interest to terminate

Mother’s parental rights. We further conclude that a reasonable fact-finder could have resolved

                                                  10
disputed evidence in favor of its finding and that disputed evidence is not so significant that the trial

court could not reasonably have formed a firm belief or conviction that its finding was true. Because

we conclude that the evidence is legally and factually sufficient to support the trial court’s findings,

we overrule Mother’s sole issue.


                                           CONCLUSION

                We recognize that the evidence presented at trial showed that Father and Mother have

faced enormous obstacles in their lives, including witnessing civil war and spending years in a

refugee camp. We are also sensitive to the difficulties Father and Mother faced when moving to a

new country with a language and culture foreign to them. Nevertheless, we cannot allow their past

to dictate their children’s futures. Having overruled Father’s and Mother’s sole issue, we affirm

the trial court’s order terminating their parental rights.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: April 8, 2016




                                                   11